         Case 1:21-cr-00115-CRC Document 22 Filed 07/23/21 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            :
                                                    :
        Plaintiff,                                  :
                                                    :
v.                                                  :           Case Number: 21-cr-0115 (CRC)
                                                    :
EDUARDO ALVEAR GONZALEZ,                            :
                                                    :
        Defendant.                                  :
                                                    :


                                                ORDER

     This matter is before the court on a Motion filed by EDUARDO GONZALEZ. The request

for relief was filed through his court-appointed attorney, Anthony D. Martin. Mr. GONZALES

moves for permission to change his third-party custodian. IT APPEARS TO THE COURT,

that the government takes no position on the motion. IT FURTHER APPEARS, that the

Pretrial Services Agency has vetted the proposed third-party custodian and does not

object to the change.

     There being no objection, IT IS ORDERED this 23rd day                  of   July   2021   that   the

[20]   Motion        to   Substitute    Third-Party       Custodian    is   GRANTED.     The

defendant's    new        third-party   custodian       shall   be    subject to the same

responsibilities and obligations assumed by the prior third-party custodian.




                                                                       JUDGE




                                                         1
